Citation Nr: 1455853	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-11 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

On his May 2011 VA Form 9 Substantive Appeal, the Veteran requested a Board videoconference hearing.  During a January 2012 RO hearing, however, he withdrew that request.

In October 2013 and April 2014, the Board remanded the issue on appeal for additional evidentiary development.  The matter is now again before the Board for adjudication.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

No chronic pulmonary disability was present within one year after the Veteran's discharge from service, and no pulmonary disability present during the period of this claim is related to the Veteran's active service, to include asbestos exposure in service.


CONCLUSION OF LAW

The criteria for service connection for pulmonary disability, claimed as due to in-service asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2010, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records, service personnel records, and available post-service treatment records were obtained, and the Veteran was afforded appropriate VA examinations.  Following the Board's prior remands, the originating agency afforded the Veteran the opportunity to provide authorizations for VA to assist in obtaining relevant private records, but the Veteran did not.  Also, the originating agency inquired as to whether the Veteran was receiving other disability benefits, to which the Veteran did not reply.  The originating agency, on its own initiative, inquired with the Social Security Administration (SSA) as to whether any available evidence exists related to the Veteran.  SSA responded in December 2013 with an indication that any evidence related to the Veteran had been destroyed.  Thus, to the extent to which VA has a duty to assist in this regard, the RO originating agency that duty.  No authorization was provided for VA to obtain additional private records and neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.   The Veteran was afforded the opportunity for a Board hearing and opted not to do so.  

Accordingly, the Board will address the merits of this claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served in the United States Navy from 1972 to 1975, during which time VA has conceded that he was likely exposed to asbestos.  The question of asbestos exposure is not at issue.  Rather, the question at hand is whether the Veteran has a current pulmonary disability related to in-service asbestos exposure or otherwise related to the Veteran's active service.

On entrance, the Veteran's lungs were noted as normal, without abnormality.  See October 1972 entrance examination report.  He experienced an upper respiratory infection in November 1972, which included inpatient treatment followed by three days of light duty.  The Veteran also experienced chest pain several times during service.  In July 1973, he reported severe chest pain with a history of chest pain over the prior year.  The clinician noted his lung sounds as clear and X-ray results as within normal limits.  He again reported chest pain in January 1975, as well as right-sided pain in August 1975.  At the time of his separation examination in October 1975, his lungs and overall health was again noted as within normal limits.  Thus, the Veteran entered and separated from service without indication of any pulmonary disability, but did experience chest and right-sided pain several times, as well as one upper respiratory infection.

Following service, in February 1976, the Veteran was afforded a VA examination, at which time chest pain was again noted.  Chest X-rays at that time were negative.  No additional evidence was added to the record until 2007.  

In January 2007, a private physician, Dr. J.C.G., submitted a statement commenting on a September 2003 PA and lateral chest study.  The physician noted that the study revealed a bilateral mid lung field pleural thickening consistent with pleural asbestosis.  The physician stated, "Assuming substantial asbestos exposure has occurred to [the Veteran], the findings roentgenographically are consistent with pleural asbestosis."  No further explanation was provided, and again, VA's attempts to assist the Veteran in obtaining further documentation from Dr. J.C.G. have been met with nonresponsiveness.  Thus, there is no evidence that this physician actually ever confirmed the diagnosis as asbestosis.  Rather, there is a vague finding in this remote report suggesting evidence consistent with asbestosis.  More recent evidence establishes that the Veteran does not have asbestosis.

In August 2010, VA obtained a CT scan of the chest, the results of which were abnormal.  A small, less than 5 mm, nodule was noted on the left lower lobe.  The CT scan report specifically indicates that there is no evidence of pleural plaques and "minimal if any interstitial disease in the lungs."  A September 2010 VA examiner relied upon these diagnostic findings and concluded that there is no evidence of asbestosis.  

In May 2012, a private physician's report documenting January 2012 treatment, shows that the Veteran had CT scans in August 2010 and again in September 2011, and that the pulmonary nodule has been stable at 5 mm.  The private physician noted that the Veteran was counseled as to asbestos lung disease and the presentation of pleural thickening or calcification, yet clearly stated, "So far, the CT scan of the chest did not show any evidence of pleural thickening suggestive of asbestos pleural disease."  The report concludes with a suggestion that the future CT scans would be monitored for evidence of result of asbestos exposure in the form of pleural thickening or calcification.

Because the August 2010 VA examiner did not assess whether any non-asbestos related pulmonary disability is as likely as not related to the Veteran's in-service symptoms, the Board remanded the matter in October 2013 for a new VA examination.

In November 2013, the Veteran underwent his most recent VA examination.  This VA examiner confirmed the current diagnosis of pulmonary nodule, as shown in the  CT examinations discussed above.  The examiner also discussed the Veteran's in-service exposure to asbestos, as well as a history of a "clogged sensation with wheezing in the upper chest" for the past twenty-three years.  He reported becoming winded when climbing stairs, as well as a past smoking history and inhaler use.  No current medications or inhaler use was reported.  Chest X-rays in November 2013 showed normal lungs and pleural spaces.  Pulmonary Function Tests were attempted in November 2013, but the Veteran was noted to be unable to obtain acceptable and reproducible spirometry data maneuver after multiple attempts.  Based upon this examination of the Veteran and a reported review of the VBMS electronic file, the examiner determined that the Veteran's current pulmonary nodule and his reported symptoms of wheezing and coughing are not related to his in-service symptoms of chest pain.  The examiner found these to be differing and unrelated symptoms, and noted that the Veteran's current symptoms are not similar to those experienced in service.  "Therefore, it is unlikely that his current cough is related to the chest pains noted in service."  The examiner also noted that the pulmonary nodule manifested in 2010 and, "there is no evidence to suggest that this pulmonary nodule is in any way related to his symptoms in service."  The examiner went on to discuss the conflicting medical evidence of record.  In particular, the examiner noted the 2007 private physician's suggestion of symptoms consistent with pleural asbestosis, along with the January 2012 opinion showing a conclusion that there is no evidence of pleural thickening or suggestion of asbestos pleural disease.  The November 2013 VA examiner found that diagnostic testing, CT scans in particular, both outside and within VA, were without findings documenting bilateral midline pleural thickening.  CT scanning was noted to be a "much better diagnostic instrument than plain chest X-ray" and the examiner concluded that the X-ray findings in September 2003 were "likely an overinterpretation of the X-ray."  Thus, the November 2013 VA examiner found no basis for a diagnosis of an asbestos-related pulmonary disability and also found that none of the Veteran's pulmonary findings or symptoms present are related to the symptoms shown by the Veteran during his active service.

In sum, the preponderance of the medical evidence is against a finding that the Veteran has an asbestos-related pulmonary disability, or that any pulmonary disability present is related to his active service.  As to the extent to which the Veteran claims to have had periodic chest pain during and since service, he has not been found to have any pulmonary disorder, other than the pulmonary nodule, during the period of the claim.  There is no medical evidence to support the notion that it initially manifested during service or due to any incident in service, to include asbestos exposure or the experience of chest pain.  Moreover, a VA examiner, following a review of the evidence of record, physical examination of the Veteran, and in an interview with the Veteran, which recognized the Veteran's report of in-service symptoms, concluded that the Veteran's current disability is not linked to his active service, to include due to any reported in-service symptoms or asbestos exposure.  Therefore, the Board concludes that that the preponderance of the medical evidence is against a finding that the Veteran has an asbestos-related pulmonary disability, or that any pulmonary disability present is related to his active service.  

Finally, with respect to whether the Veteran's own statements can establish that the existence of an asbestos-related pulmonary disability, or a causal connection between any pulmonary disability present and the Veteran's active service, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the Veteran's own lay statements.  The Veteran does not possess the medical expertise required to identify the disorder or disorders responsible for his symptoms or to attribute his symptoms or current disorder to asbestos exposure.  In any event, the Veteran's lay opinions concerning these matters are clearly of less probative value that the medical evidence against his claim.

The Board has considered whether there is any other appropriate basis to grant this claim, but has found none.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.


ORDER

Entitlement to service connection for a pulmonary disability, to include asbestosis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


